[Cite as State v. Young, 2013-Ohio-5425.]


                 Court of Appeals of Ohio
                               EIGHTH APPELLATE DISTRICT
                                  COUNTY OF CUYAHOGA


                              JOURNAL ENTRY AND OPINION
                                       No. 99483



                                      STATE OF OHIO
                                              PLAINTIFF-APPELLEE

                                               vs.

                                 MICHAEL P. YOUNG
                                              DEFENDANT-APPELLANT




                                            JUDGMENT:
                                             AFFIRMED


                                    Criminal Appeal from the
                             Cuyahoga County Court of Common Pleas
                                      Case No. CR-565605

        BEFORE: McCormack, J., Jones, P.J., and E.T. Gallagher, J.

        RELEASED AND JOURNALIZED: December 12, 2013
ATTORNEY FOR APPELLANT

Russell S. Bensing
1350 Standard Building
1370 Ontario Street
Cleveland, OH 44113


ATTORNEYS FOR APPELLEE

Timothy J. McGinty
Cuyahoga County Prosecutor

By: James M. Price
Assistant County Prosecutor
8th Floor, Justice Center
1200 Ontario Street
Cleveland, OH 44113
TIM McCORMACK, J.:

       {¶1} Defendant-appellant, Michael P. Young, appeals the sentence imposed by

the trial court.    For the reasons that follow, we affirm the decision of the trial court.

                          Procedural History and Substantive Facts

       {¶2} On August 17, 2012, Young was charged with a 66-count indictment. On

November 30, 2012, he entered into a plea agreement wherein he pleaded guilty to the

following charges: (1) Counts 1 to 3 — pandering sexually oriented matter involving a

minor, in violation of R.C. 2907.322(A)(2); (2) Counts 4 through 42 — pandering

sexually oriented matter involving a minor, in violation of R.C. 2907.322(A)(1); (3)

Counts 58 to 61 — illegal use of a minor in nudity-oriented material or performance, in

violation of R.C. 2907.323(A)(1); (4) Counts 62 to 65 — voyeurism, in violation of R.C.

2907.08(C); and (5) Count 66 — possessing criminal tools, in violation of R.C.

2923.24(A).        Each count included a forfeiture specification under R.C. 2941.1417(A).

As a result of the plea agreement, the state dismissed 15 counts of pandering sexually

oriented matter involving a minor (Counts 43 through 57), as well as Cuyahoga C.P. No.

12-563589, which consisted of 20 counts of similar charges.

       {¶3} The trial court sentenced Young on December 28, 2012, to a total term of

imprisonment of 21 years and 11 months. Specifically, the court sentenced Young as

follows: (1) Counts 1 to 3 — seven years on each count, to be served concurrently to each

other; (2) Counts 4 through 42 — seven years on each count, to be served concurrently to
each other; (3) Counts 58 to 61 — seven years on each count, to be served concurrently to

each other; (4) Counts 62 to 65 — 11 months on each count, to be served concurrently to

each other; and (5) Count 66 — 12 months. The trial court then ordered that the first

four groups of counts listed above be served consecutively, and Count 66 shall be served

concurrently with the aforementioned counts.1 The court also ordered no contact with

the victim.

       {¶4} These charges stem from an alert received by the Internet Crimes Against

Children Task Force (“ICAC”) that a computer was making three files available for

download that included videos of prepubescent females engaging in sexual acts.

Following a thorough investigation, the ICAC determined that the computer was located

at Young’s residence.      The ICAC executed a search warrant on Young’s residence and,

upon execution, discovered a locked safe contained in a locked room.                        The safe

contained a camera and various media storage devices, hard drives, and flash drives that

contained multiple images and videos of child pornography, some of which included hard

core pornography titles.      The investigation revealed that the camera had been placed in a


           We note that the language in the transcript from the sentencing hearing differs from the
       1


language in the journal entry. We find no prejudice to Young, however, in this respect.

        The transcript states that “Counts 62 through 65 will run concurrent to all those other counts.
Count 66 * * * will run consecutive as well. So that’s 21 years plus 11 months.” We believe the
trial court inadvertently switched the words “concurrent” and “consecutive” during the hearing,
because the journal entry correctly reflects the total term of imprisonment intended by the trial court
(21 years, 11 months), while stating that Counts 62 to 65 shall run consecutive to Counts 1 through 61
and “Count 66 to run concurrent” to the other counts. The court’s intention is clear from the record.
  Therefore, we find the journal entry correctly delineates Young’s sentence.
boot box in the master bathroom that was used to videotape Young’s girlfriend’s

17-year-old daughter in the shower and in various stages of undress. The ICAC also

discovered computer equipment and weapons in the locked room.

                                  Assignments of Error

       I. The trial court’s imposition of consecutive sentences totaling 22 years
       imprisonment for child pornography was contrary to law.

       II. The trial court abused its discretion in sentencing defendant to 22 years
       of imprisonment for child pornography.

       III. The trial court erred in imposing sentences upon defendant for
       offenses which were allied.

                                 Consecutive Sentences

       {¶5} Young claims that the trial court failed to make the required statutory

findings when it imposed consecutive sentences. We find no merit to this argument.

       {¶6} We review consecutive sentences using the standard set forth in R.C.

2953.08.   State v. Venes, 8th Dist. Cuyahoga No. 98682, 2013-Ohio-1891, ¶ 8-10. That

statute provides two grounds for an appellate court to overturn the imposition of

consecutive sentences: (1) the sentence is “otherwise contrary to law”; or (2) the appellate

court, upon its review, clearly and convincingly finds that the record does not support the

sentencing court’s findings under R.C. 2929.14(C)(4). Id. at ¶ 11; R.C. 2953.08(G)(2).

       {¶7} H.B. 86, effective on September 30, 2011, revived the requirement that trial

courts make certain findings before imposing consecutive sentences. State v. Graves, 8th

Dist. Cuyahoga No. 98559, 2013-Ohio-2197, ¶ 11. Under current R.C. 2929.14(C)(4),

when imposing consecutive sentences, the trial court must first find the sentence is
“necessary to protect the public from future crime or to punish the offender.”    Next, the

trial court must find that consecutive sentences are “not disproportionate to the

seriousness of the offender’s conduct and to the danger the offender poses to the public.”

 Finally, the trial court must find the existence of one of the three statutory factors set

forth in R.C. 2929.14(C)(4)(a)-(c):

       (a) The offender committed one or more of the multiple offenses while the
       offender was awaiting trial or sentencing, was under a sanction imposed
       pursuant to section 2929.16, 2929.17, or 2929.18 of the Revised Code, or
       was under post-release control for a prior offense.

       (b) At least two of the multiple offenses were committed as part of one or
       more courses of conduct, and the harm caused by two or more of the
       multiple offenses so committed was so great or unusual that no single
       prison term for any of the offenses committed as part of any of the courses
       of conduct adequately reflects the seriousness of the offender’s conduct.

       (c) The offender’s history of criminal conduct demonstrates that
       consecutive sentences are necessary to protect the public from future crime
       by the offender.


       {¶8} Compliance with this statute “requires separate and distinct findings in

addition to any findings relating to purposes and goals of criminal sentencing.” Venes at

¶ 17, citing State v. Jones, 93 Ohio St.3d 391, 399, 2001-Ohio-1341, 754 N.E.2d 1252.

“By stating the findings on the record, the reviewing court will not have to guess as to the

trial court’s thought process or impose its own.       This helps the reviewing court to

understand whether the trial court made the appropriate analysis.” State v. Davis, 8th Dist.

Cuyahoga Nos. 97689, 97691, and 97692, 2012-Ohio-3951, ¶ 16 (Blackmon, J.,

concurring).   The failure to make these findings is contrary to law. Venes at ¶ 12.
       {¶9} In this case, a review of the record reveals that the trial court did, in fact,

comply with the requirements of R.C. 2929.14(C)(4) prior to the imposition of

consecutive sentences by making the necessary findings.

       {¶10} Prior to imposing the sentence, the trial court advised that it has considered

all of the information gleaned from the hearing, including the statements from the

attorneys and from Young, the presentence investigation report, the sentencing

memorandum, the principles and purposes of felony sentencing, and the appropriate

recidivism and seriousness factors.    The trial court also considered the type of “abuse”

involved, stating that “[e]very time somebody like you downloads it, shares it, that child

is reabused. And that child knows that someone is abusing them over and over again,

and that’s something they live with their entire lives * * * something that takes years of

therapy to deal with if they could be dealt with at all.”   The court further stated that “it’s

a vicious circle that then leads to other folks like you abusing young people,” noting that

this crime victimized “nameless victims” as well as Young’s girlfriend’s daughter, who

“lived with [Young] and trusted [him].”

       {¶11} The court then stated that consecutive sentences are necessary because “a

single sentence would not be appropriate in this matter, wouldn’t necessarily protect the

public and punish you for what you’ve done. The systematic, multiple revictimization of

all these children in these videos.”        The court, in addressing the proportionality

requirement of the statute, stated that the consecutive sentences “would not be
disproportionate to the seriousness and damage you’ve done as each child [is]

revictimized.”

       {¶12} Finally, in addressing the third prong of the statute, the trial court stated as

follows:

       There [have] been at least two offenses with one or more course of conduct,

       the harm is so great or unusual that a single sentence wouldn’t adequately

       reflect the seriousness of your conduct, and it’s very worrisome to the court;

       that every indication is that this is how abuse escalates, and to protect the

       public that, you know, your actions for watching the videos to making them

       is an escalation of that activity.

Immediately thereafter, the court imposed the consecutive sentences as previously

outlined.

       {¶13} We find that not only did the court make the statutorily mandated findings,

but the record reflects that the court engaged in the appropriate analysis to support those

findings. “If the word ‘findings’ is to have any meaning at all, it means nothing less

than the court must ‘engage[ ] in the required analysis and select[ ] the appropriate

statutory criteria’ before ordering sentences to be served consecutively.” Venes, 8th Dist.

Cuyahoga No. 98682, 2013-Ohio-1891, ¶ 17, quoting State v. Edmonson, 86 Ohio St.3d

324, 326, N.E.2d 131 (1999). Because we find that the trial court made the required

findings, and the record supports those findings, we must affirm Young’s consecutive

sentences, as they are not contrary to law. Venes at ¶ 19; R.C. 2953.08(G)(2).
       {¶14} Young claims that the court also failed to make the necessary findings for

consecutive sentences in its journal entry and, therefore, the imposition of consecutive

sentences is “facially defective.”    This argument has no merit.

       {¶15} The findings required by R.C. 2929.14(C)(4) must be made “on the record at

sentencing prior to imposing consecutive sentences.”           State v. Wilson, 8th Dist.

Cuyahoga No. 97827, 2012-Ohio-4159, ¶ 13, citing State v. Jones, 1st Dist. Hamilton No.

C-110603, 2012-Ohio-2075, ¶ 22.           The trial court is not required to set forth its

consecutive sentence findings in the sentencing entry.         State v. Smith, 12th Dist.

Clermont No. CA2012-01-004, 2012-Ohio-4523, ¶ 34. R.C. 2929.19(B) requires only

that a court include in its sentencing entry “whether the sentences are to be served

concurrently or consecutively.”        State v. Just, 9th Dist. Wayne No. 12CA0002,

2012-Ohio-4094, ¶ 49; see R.C. 2929.19(B)(2)(b).

       {¶16} In this case, the record reflected that the trial court made the statutorily

mandated findings at the sentencing hearing, and the sentencing entry provided which

sentences would be served concurrently and which sentences would be served

consecutively.   We, therefore, find no error in the trial court’s sentencing entry with

respect to the imposition of consecutive sentences.

       {¶17} Accordingly, Young’s first assignment of error is overruled.

                                     Inconsistent Sentence
       {¶18} Young contends that the trial court abused its discretion in imposing 22

years of imprisonment. 2        In support of his argument, Young compares sentences

imposed in other child pornography cases and claims that Young’s sentence is outside the

mainstream of judicial practice.      We disagree.

       {¶19} Pursuant to R.C. 2929.11(A), a court that sentences an offender for a felony

“shall be guided by the overriding purposes of felony sentencing.” The “overriding

purposes” of felony sentencing are “to protect the public from future crime by the

offender and others and to punish the offender using the minimum sanctions that the court

determines accomplish those purposes without imposing an unnecessary burden on state

or local government resources.” Id.

       {¶20} In order to achieve these purposes, the sentence imposed for a felony must

be “commensurate with and not demeaning to the seriousness of the offender’s conduct

and its impact upon the victim, and consistent with sentences imposed for similar crimes

committed by similar offenders.” R.C. 2929.11(B). A court that imposes a sentence

for a felony has the discretion to determine the most effective way to comply with the

purposes and principles of sentencing outlined in the statute.                 R.C. 2929.12.       In

exercising that discretion, however, the trial court must consider the seriousness,

recidivism, and other mitigating factors set forth in R.C. 2929.12. Id.; State v. Bonness,

8th Dist. Cuyahoga No. 96557, 2012-Ohio-474, ¶ 10 (“Bonness I”).               In that regard, R.C.


           While Young states in his brief on appeal that the trial court erred in imposing “22 years”
       2


of prison, we note that the actual term imposed by the court was 21 years and 11 months.
2929.12 provides that a court must consider the physical or mental injury suffered by the

victim “due to the conduct of the offender was exacerbated because of the * * * age of the

victim,” any serious psychological harm the victim suffered, and the offender’s

relationship with the victim that facilitated the offense, among others. R.C. 2929.12(B).

       {¶21} In considering whether a sentence is consistent, we have held that

“consistency” is not the same as uniformity. Venes, 8th Dist. Cuyahoga No. 98682,

2013-Ohio-1891, at ¶ 28, citing Bonness I at ¶ 27.        We note the distinction between

consistent and uniform sentences:

       Uniformity is produced by a sentencing grid, where all persons convicted of
       the same offense with the same number of prior convictions receive
       identical sentences. Consistency, on the other hand, requires a trial court to
       weigh the same factors for each defendant, which will ultimately result in
       an outcome that is rational and predictable. Under this meaning of
       “consistency,” two defendants convicted of the same offense with a similar
       or identical history of recidivism could properly be sentenced to different
       terms of imprisonment.

(Citation   omitted.)     State   v.   Mannarino, 8th Dist. Cuyahoga No. 98727,

2013-Ohio-1795, ¶ 57, citing State v. Georgakopoulos, 8th Dist. Cuyahoga No. 81934,

2003-Ohio-4341, ¶ 26.

       {¶22} With specific reference to child pornography cases, we concluded that no

two cases are alike:

       Each case stands on its own unique facts, so we have concluded that “[a]

       list of child pornography cases is of questionable value in determining

       whether the sentences imposed are consistent for similar crimes committed

       by similar offenders since it does not take into account all the unique factors
       that may distinguish one case from another.” State v. Siber, 8th Dist.

       Cuyahoga No. 94882, 2011-Ohio-109, ¶ 15.

Venes at ¶ 28, citing Bonness I at ¶ 27.

       {¶23} Nevertheless, a comparison of sentences is helpful guidance in determining

whether a court abused its discretion in a particular case. Bonness I, 8th Dist. Cuyahoga

No. 96557, 2012-Ohio-474, ¶ 10, 28. Upon review of several fairly recent decisions of

this court concerning child pornography, we note that we have affirmed rather lengthy

sentences. See, e.g., State v. Bonness, 8th Dist. Cuyahoga No. 99129, 2013-Ohio-2699

(“Bonness II”) (affirmed a 20-year sentence for 97 counts of child pornography); Venes

(concluded that a 24-year sentence for 98 counts of possessing child pornography was not

disproportionate in light of the staggering nature of the case); Mannarino (affirmed a

15-year sentence for 117 counts of pandering sexually-oriented matter, illegal use of

minor in nudity-oriented material or performance, and possessing criminal tools); State v.

Mahan, 8th Dist. Cuyahoga No. 95696, 2011-Ohio-5154 (affirmed a 16-year sentence for

95 counts of child pornography); State v. Carney, 8th Dist. Cuyahoga No. 95343,

2011-Ohio-2280     (affirmed    a   24-year   sentence   for   20   counts   of   pandering

sexually-oriented material involving a minor); State v. Phillips, 8th Dist. Cuyahoga No.

92560, 2009-Ohio-5564 (affirmed a 24-year sentence for 30 counts of pandering

sexually-oriented matter involving a minor when convictions arose from defendant’s use

of a home computer to download and trade child pornography and defendant’s contacting

someone he believed to be a 12-year-old girl); State v. Geddes, 8th Dist. Cuyahoga No.
91042, 2008-Ohio-6489 (affirmed an 18-year sentence for six separate convictions of

pandering sexually-oriented material involving a minor).

       {¶24} Moreover, we note that “‘[t]he Eighth Amendment does not require strict

proportionality between crime and sentence.     Rather, it forbids only extreme sentences

that are grossly disproportionate.’” Bonness II at ¶ 19, citing State v. Weitbrecht, 86 Ohio

St.3d 368, 373, 715 N.E.2d 167 (1999).

       {¶25} In this case, in light of the foregoing, we do not find Young’s sentence is

outside the “mainstream of judicial practice” or so extreme that it is grossly

disproportionate to the crimes to which Young pleaded guilty. Rather, we find Young’s

sentence consistent with sentences imposed for similar crimes committed by similar

offenders.   We also note that the record reflects a thorough consideration of the facts and

circumstances unique to Young.

       {¶26} The record of the hearing reflects that the trial court properly considered the

statutory factors and guidelines outlined in R.C. 2929.11 and 2929.12. In accordance

with RC. 2929.12(B), the trial court specifically noted its concern with respect to the

victims’ age and the psychological trauma suffered by the victims:

       [T]hese crimes are extremely serious; * * * [E]very time a video is
       downloaded, saved, shared, that child is victimized again. And although
       it’s to you an unknown child, that’s somebody’s son or daughter who their
       abuse is recorded for an eternity. Eternity. Every time somebody like
       you downloads it, shares it, that child is reabused. And that child knows
       that someone is abusing them over and over again, and that’s something
       they live with for their entire lives.

       And as a victim of abuse yourself I think you can understand that, and I
       wonder if you ever put yourself in the position of those victims and imagine
       your abuse being videotaped and sent all over the world forever. It’s a
       horrible thought, something that takes years of therapy to deal with if they
       could be dealt with at all. It’s a vicious circle that then leads to other folks
       like you abusing young people.

       {¶27} As it pertains to a portion of the counts, the trial court considered that

Young’s crimes also involved the victimization of someone who had a relationship with

Young:

       This is abuse. And not only nameless victims to you, but here you’ve also

       victimized your girlfriend’s daughter, a 17-year-old, somebody who lived

       with you, trusted you, who you had some power over as an adult, a

       17-year-old.   Now she’s got to wonder whether her image is out there

       forever on the internet, people looking at her.

While the court stated that there is no evidence that the videos of this particular child

were actually shared, and it would not consider that Young has downloaded and shared

such videos, it expressed concern that the 17-year-old would wonder whether the videos

were shared and noted “that’s got to be unbelievably difficult for her to deal with.”

       {¶28} The trial court also considered all of the information obtained from the

parties and the attorneys, including the presentence investigation report and the

sentencing memorandum, before imposing its sentence. This information included the

following: (1) the pornographic material was stored in four different locations, including

hard drives, computers, and DVDs, and in separate locations within those devices; (2) the

collection Young possessed was so numerous that the ICAC had to transfer the evidence

onto external hard drives rather than the usual CDs; (3) various titles of the videos that
were grossly offensive and showed that the content revealed child pornography, including

pre-teen hard core pornography; and (4) Young’s case consisted of a guilty plea to 50

counts of child pornography.

       {¶29} The trial court further considered the fact that Young was not only

downloading and viewing the pornographic material. Rather, he was producing nude

images that involved his girlfriend’s daughter, with whom he lived, videotaping her in the

shower and in various stages of undress.           This act removed Young from the

“run-of-the-mill” child pornography cases, as conceded by Young’s attorney.

       {¶30} Additionally, the record demonstrates that the court considered the fact that

Young is a first-time offender, he has a family to support, and he is receiving counseling.

 The court, however, properly balanced these factors with the abuse, victimization, and

revictimization endured by young children, including his own girlfriend’s daughter, at the

hands of Young.

       {¶31} In light of the above, we find no error in Young’s sentence of 21 years and

11 months for 50 counts of child pornography. Young’s second assignment of error is

therefore overruled.

                                     Allied Offenses

       {¶32} Young claims that the illegal use of a minor in nudity-oriented material or

performance, in counts 58 through 61, should have merged with the voyeurism charges in

counts 62 through 65. In support of his argument, Young claims that by the state’s own
admission, the offenses were committed with the same act, and therefore, they should

have merged for sentencing.     We disagree.

      {¶33} Our review of an allied offenses question is de novo.     State v. Webb, 8th

Dist. Cuyahoga No. 98628, 2013-Ohio-699, ¶ 4, citing State v. Williams, 134 Ohio St.3d

482, 2012-Ohio-5699, 983 N.E.2d 1245, ¶ 28.

      {¶34} R.C. 2941.25 is the codification of the judicial doctrine of merger and

provides guidance as follows:

      (A) Where the same conduct by defendant can be construed to constitute
      two or more allied offenses of similar import, the indictment or information
      may contain counts for all such offenses, but the defendant may be
      convicted of only one.

      (B) Where the defendant’s conduct constitutes two or more offenses of

      dissimilar import, or where his conduct results in two or more offenses of

      the same or similar kind committed separately or with a separate animus as

      to each, the indictment or information may contain counts for all such

      offenses, and the defendant may be convicted of all of them.

R.C. 2941.25; State v. Patterson, 8th Dist. Cuyahoga No. 98127, 2012-Ohio-5511, ¶ 33.

      {¶35} In State v. Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314, 942 N.E.2d 1061,

the Ohio Supreme Court established the proper analysis for determining whether offenses

qualify as allied offenses subject to merger pursuant to R.C. 2941.25. In doing so, it

expressly overruled State v. Rance, 85 Ohio St.3d 632, 1999-Ohio-291, 710 N.E.2d 699,

and held that rather than compare the elements of the crimes in the abstract, courts must

consider the conduct of the accused:
      In determining whether offenses are allied offenses of similar import under
      R.C. 2941.25(A), the question is whether it is possible to commit one
      offense and commit the other with the same conduct * * *. If the offenses
      correspond to such a degree that the conduct of the defendant constituting
      commission of one offense constitutes commission of the other, then the
      offenses are of similar import.

      If the multiple offenses can be committed by the same conduct, then the
      court must determine whether the offenses were committed by the same
      conduct, i.e., “a single act, committed with a single state of mind.”

      If the answer to both questions is yes, then the offenses are allied offenses
      of similar import and will be merged.

      Conversely, if the court determines that the commission of one offense will

      never result in the commission of the other, or if the offenses are committed

      separately, or if the defendant has separate animus for each offense, then,

      according to R.C. 2941.25(B), the offenses will not merge.

(Citations omitted.) Johnson at ¶ 48-51; State v. Burt, 8th Dist. Cuyahoga No. 99097,

2013-Ohio-3525, ¶ 30.

      {¶36} In this case, an investigation revealed videotaped images of the bathroom

inside Young’s house, which included images of Young’s girlfriend’s daughter using the

restroom, showering, and in various stages of undress.   The evidence showed that these

videos were stored in several different locations, alongside the commercial child

pornography that was downloaded off the internet.    The investigation also revealed that

a camera had been placed in a boot box that was located in the master bathroom.       The

box had a hole cut out in order to fit the camera, and it was directed towards the shower.

The videos showed Young positioning the camera as well.
       {¶37} Young entered a guilty plea to 50 counts of child pornography that were

grouped together for sentencing purposes.         Before Young entered his plea, the

prosecutor presented the charges to the court and informed the court that the charges were

non-allied offenses. Prior to imposing the sentence, the court engaged in a colloquy

concerning the charges at issue — the illegal use of a minor in nudity-oriented material or

performance, in violation of R.C. 2907.323(A)(1) and voyeurism, in violation of R.C.

2907.08(C), all of which related to the criminal acts committed upon Young’s girlfriend’s

daughter.   During this exchange, defense counsel argued that the charges were “similar

in nature” and asked the court to consider this fact in sentencing.   In response, the state

explained that the illegal use of a minor is a felony of the second degree while the

voyeurism is a felony of the fifth degree.   The court then inquired about the difference

between the two groups of charges, to which the state replied, “[T]he actions are the

same. * * * The language of both crimes fit the actions, but the action is the same.”   The

court did not merge Counts 58 through 61 with Counts 62 through 65.

       {¶38} R.C. 2907.323(A)(1), which governs the illegal use of a minor in

nudity-oriented material or performance, provides that “[n]o person shall * * *

[p]hotograph any minor who is not the person’s child or ward in a state of nudity, or

create, direct, produce, or transfer any material or performance that shows the minor in a

state of nudity.” Voyeurism, on the other hand, is prohibited by R.C. 2907.08(C):

       No person, for the purpose of sexually arousing or gratifying the person’s
       self, shall commit trespass or otherwise surreptitiously invade the privacy of
       another to videotape, film, photograph, otherwise record, or spy or
       eavesdrop upon the other person in a state of nudity if the other person is a
       minor.

       {¶39} In light of the foregoing, we find that while the offenses with which Young

was charged arise from the same conduct (the videotaping of his girlfriend’s daughter),

the illegal use of a minor and the voyeurism are entirely different acts requiring a separate

animus.      This court has understood the term “animus” to mean “purpose or, more

properly, immediate motive.”        State v. Collins, 8th Dist. Cuyahoga No. 99111,

2013-Ohio-3726, ¶ 8, citing State v. Logan, 60 Ohio St.2d 126, 131, 397 N.E.2d 1345

(1979).      The illegal use of a minor involves the production of pornographic material.

Voyeurism consists of viewing a minor in a state of nudity for one’s own sexual

gratification.    Thus, the offender’s animus, or immediate motive, for each offense is

different.     Therefore, according to R.C. 2941.25(B), the offenses do not merge.

Johnson, 128 Ohio St.3d 153, 2010-Ohio-6314, 942 N.E.2d 1061, ¶ 51.

       {¶40} Young’s third assignment of error is overruled.

       {¶41} Judgment is affirmed.

       It is ordered that appellee recover of appellant costs herein taxed.

       The court finds there were reasonable grounds for this appeal.

       It is ordered that a special mandate issue out of this court directing the common

pleas court to carry this judgment into execution. The defendant’s conviction having

been affirmed, any bail pending appeal is terminated.      Case remanded to the trial court

for execution of sentence.
      A certified copy of this entry shall constitute the mandate pursuant to Rule 27 of

the Rules of Appellate Procedure.


______________________________________________
TIM McCORMACK, JUDGE

EILEEN T. GALLAGHER, J., CONCURS;
LARRY A. JONES, SR., P.J., CONCURS IN JUDGMENT ONLY